UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 0-26068 ACACIA RESEARCH CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 95-4405754 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Newport Center Drive, Newport Beach, California 92660 (Address of principal executive offices) (949) 480-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smallerreportingcompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 5, 2010, 33,770,453 shares of the registrant’s common stock, $0.001 par value, were issued and outstanding. ACACIA RESEARCH CORPORATION Table of Contents Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (Unaudited) 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II.Other Information Item 6. Exhibits 19 Signatures 20 Exhibit Index 21 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share information) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Patents, net of accumulated amortization Investments - noncurrent Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Royalties and contingent legal fees payable Deferred revenues 10 Total current liabilities Other liabilities. Total liabilities Commitments and contingencies (Note 5) Stockholders' equity: Preferred stock, par value $0.001 per share; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, par value $0.001 per share; 100,000,000 shares authorized; 33,271,291 and31,912,066 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively 33 32 Additional paid-in capital Accumulated deficit ) ) Total Acacia Research Corporation stockholders' equity Noncontrolling interests in operating subsidiary Total stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share information) (Unaudited) For the Three Months Ended March 31, 2010 March 31, 2009 Revenues $ $ Operating costs and expenses: Cost of revenues: Inventor royalties Contingent legal fees Litigation and licensing expenses - patents Amortization of patents Marketing, general and administrative expenses (including non-cash stock compensation expense of $1,895 and $1,920 for the three months ended March 31, 2010 and 2009, respectively) Research, consulting and other expenses - business development Total operating costs and expenses Operating income (loss) ) Other income: Interest income 19 52 Gain on foreign currency translation - Gain on investments - 34 Total other income 19 Income (loss) from operations before provision for income taxes ) Provision for income taxes ) ) Net income (loss) including noncontrolling interests in operating subsidiary ) Net income attributable to noncontrolling interests in operating subsidiary ) - Net income (loss) attributable to Acacia Research Corporation $ $ ) Net income (loss) per common share attributable to Acacia Research Corporation: Basic income (loss) per share $ $ ) Diluted income (loss) per share $ $ ) Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted The accompanying notes are an integral part of these consolidated financial statements. 2 ACACIA RESEARCH CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three Months Ended March 31, 2010 March 31, 2009 Cash flows from operating activities: Net income (loss) including noncontrolling interests in operating subsidiary $ $ ) Adjustments to reconcile net income (loss) including noncontrolling interests in operating subsidiary to net cash provided by operating activities : Depreciation and amortization Non-cash stock compensation Loss on investments - ) Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable and accrued expenses 71 Royalties and contingent legal fees payable ) Deferred revenues ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment (9
